DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 4/10/20 and 11/23/21 have been considered by the examiner.
Claim Objections
 	Claim 9 is objected to because of the following informalities:  “posted should be deleted from the end of claim 9”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1-6 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Gupta (US 2014/0001759).
 	With respect to claim 1, Gupta discloses a method for controlling a power converter of a wind turbine power system (Fig. 6 600-606) connected to an electrical grid (Fig. 6 608), the wind turbine power system having a generator (Fig. 6 602), the power converter having rotor-side converter (Fig. 6 604) and a line-side converter (Fig. 6 606), the method comprising: monitoring (Fig. 6 612) an electrical parameter of at least one of the wind turbine power system or the electrical grid (Fig. 6 612 monitors grid voltage on wind farm side of transformer 618); in response to detecting a transient 
 	With respect to claim 4, Gupta discloses the method of claim 1, wherein temporarily disabling the line-side converter of the power converter from the electrical grid during the transient event further comprises temporarily disabling gating (paragraph 59, “do not perform any active switching”) of switching elements of the line-side converter of the power converter via a converter controller (Fig. 6 616).  	With respect to claim 5, Gupta discloses the method of claim 1, wherein the  	
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 7-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2014/0001759) and further in view of Zhu (US 2015/0311696).
 	With respect to claim 7, Gupta discloses the method of claim 6 as set forth above, and remains silent as to determining the control action based on the one or more characteristics of the HVRT event. 
 	Zhu teaches responding to transient events and determining the control action (Fig. 4 408) based on the one or more characteristics of the HVRT event (Fig. 4 406). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement determining the control action based on the one or more characteristics of the HVRT event, in order to better respond to the transient event. 
 	With respect to claim 8, Gupta in view of Zhu make obvious the method of claim 7, wherein the control action further comprises at least one of adjusting a current of the line-side converter of the power converter or adjusting a phase-locked loop angle 

  	With respect to claim 10, Gupta discloses the method as set forth above and remains silent as to whether the generator is a DFIG. The use of double fed induction generators in wind turbine power systems was well known at the time of filing of the invention.
 	Zhu discloses a wind power system wherein the generator comprises a doubly fed induction generator (DFIG) (Fig. 2 218) comprising a rotor (Fig. 2 122) and stator (Fig. 2 120). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the generator comprises a doubly fed induction generator (DFIG), in order to operate at various speeds and improve the generation of the reactive and active power. 
 	With respect to claim 12, Gupta in view of Zhu make obvious the wind turbine power system as set forth above. See claims 1 and 10 for additional details.

 	With respect to claims 13-15 and 17-20, Gupta in view of Zhu make obvious the wind turbine system as set forth above. See claims 2-6, 8 and 10, respectively, for additional details.
 	With respect to claim 16, Gupta in view of Zhu make obvious the wind turbine system as set forth above. While Gupta remains silent as to the switching technology, it was well known at the time of filing of the invention to implement power switches at IGBT’s.
	Zhu teaches using IGBT’s as power switches (paragraph 33). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the switching elements as IGBT’s, due to there high voltage withstand ability and switching speed.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grbovic (US 2012013343), Fei (CN 205265263) and Tan (CN 108923629) disclose a wind turbine or converter having high voltage ride through.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839